 Case 3:21-cv-03733-FLW-TJB Document 7 Filed 08/25/21 Page 1 of 8 PageID: 74




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF NEW JERSEY

 PRINCE YOUNG,                                            Civil Action No. 21-3733 (FLW)

                Plaintiff,

         v.                                                MEMORANDUM & ORDER

 MONMOUTH COUNTY

 CORRECTIONAL FACILITY,

                Defendant.



       Pro se Plaintiff, Prince Young (“Plaintiff”), a pretrial detainee presently incarcerated at

Monmouth County Correctional Facility (“MCCI”) in Freehold, New Jersey, has filed a pro se

Complaint alleging violations of his civil rights under 42 U.S.C. § 1983. See ECF No. 1.

Plaintiff has paid the filing fee. Federal law requires this Court, to “review before docketing. . . a

complaint in a civil action in which a prisoner seeks redress from a governmental entity or

officer or employee of a governmental entity.” See 28 U.S.C. § 1915A. This action is subject to

sua sponte screening for dismissal under 28 U.S.C. § 1915A(a) because Plaintiff is a “prisoner”

and “seeks redress from a governmental entity,” i.e., MCCI.

       Plaintiff’s Complaint asserts that when he arrived at MCCI, he was assigned to the Gang

Unit. Corrections Officer Carmack told him that he would be kept separate from certain inmates

and that this information would be logged in a computer. On July 15, 2019, Plaintiff was

watching TV in his unit when an inmate who was supposed to be kept separate from Plaintiff

entered Plaintiff’s Unit through side door that had a broken lock. This inmate assaulted Plaintiff,




                                                  1
    Case 3:21-cv-03733-FLW-TJB Document 7 Filed 08/25/21 Page 2 of 8 PageID: 75




resulting in Plaintiff’ having a concussion, a broken tooth, and mental injuries. See Complaint at

5-6.

          The Court construes Plaintiff to assert Fourteenth Amendment failure to protect claims

pursuant to 42 U.S.C. § 1983. 1 The Constitution imposes a duty on prison officials to “take

reasonable measures to guarantee the safety of the inmates.” Farmer v. Brennan, 511 U.S. 825,

832-33 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). This duty includes

taking reasonable measures “to protect prisoners from violence at the hands of other prisoners.”

Hamilton v. Leavy, 117 F.3d 742, 746 (3d Cir.1997) (quoting Farmer, 511 U.S. at 833 (internal

citations omitted); see also A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Del Ctr., 372 F.3d 572,

587 (3d Cir. 2004) (applying the same failure-to-protect standard to Fourteenth Amendment

claims); Thomas v. Cumberland Cty., 749 F.3d 217, 223 n.4 (3d Cir. 2014) (“This Court has

applied the same standard to a failure-to-protect claim under the Fourteenth Amendment as

under the Eighth Amendment.”).

          To recover under § 1983, a plaintiff must show two elements: (1) a person deprived him

or caused him to be deprived of a right secured by the Constitution or laws of the United States,

and (2) the deprivation was done under color of state law. See West v. Atkins, 487 U.S. 42, 48

(1988). Although a municipality may be liable under § 1983, a county jail is not a proper

defendant under § 1983. See Barrett v. Essex Cty. Corr. Facility, No. CIV.A. 15–595 SDW,

2015 WL 1808523, at *3 (D.N.J. Apr. 16, 2015) (“A county jail, such as the Essex County

facility, is not a person subject to suit under § 1983.”); Ingram v. Atl. Cty. Justice Fac., Civ. No.

10–1375, 2011 WL 65915, *3 (D.N.J. Jan. 7, 2011) (citations omitted) (county jail is not a




1
    The Court does not construe Plaintiff to assert any state law claims for relief.
                                                    2
 Case 3:21-cv-03733-FLW-TJB Document 7 Filed 08/25/21 Page 3 of 8 PageID: 76




person under section 1983). The Court, therefore, dismisses with prejudice the § 1983 claims

against MCCI because it is not a “person” under § 1983.

        Even if the Court were to construe Plaintiff to assert claims against the County of

Monmouth, see, e.g., Mazariegos v. Monmouth County Correctional Inst., No. 12–5626, 2014

WL 1266659, at *6 (D.N.J. Mar. 25, 2014) (“While Plaintiff names MCCI as Defendant, this

Court construes the proper defendant to be Monmouth County….”), he fails to state a claim for

relief. Municipal liability under § 1983 may not be asserted under a respondeat superior theory

of liability but must instead be founded on allegations that the government itself supported a

violation of constitutional rights. See Monell v. New York City Dep’t of Soc. Servs., 436 U.S.

658, 690 (1978). Municipal liability exists where execution of the municipality’s policy or

custom, whether made by lawmakers or decisionmakers whose edicts may fairly represent

official policy, inflict the injury. Id. at 694.

        Under Third Circuit law, when a plaintiff brings a complaint under Monell against a

municipality, the specific offending custom, policy, or practice must be pleaded in the complaint.

See McTernan v. City of York, 564 F.3d 636, 638 (3d Cir. 2009) (“To satisfy the pleading

standard, [a plaintiff] must identify a custom or policy and specify what exactly that custom or

policy was.”) (citing Philips v. County of Allegheny, 515 F.3d 224 (3d Cir. 2008)). In addition, a

plaintiff must also allege that the policy or custom was the “proximate cause” of his injuries, see

Estate of Roman v. City of Newark, 914 F.3d 789, 798 ( 3d Cir. 2019) (citing Kneipp v. Tedder,

95 F.3d 1199, 1213 (3d Cir. 1996), “by demonstrating an ‘affirmative link’ between the policy or

custom and the particular constitutional violation he alleges. See id. (citing Bielevicz v. Dubinon,

915 F.2d 845, 851 (3d Cir. 1990)). At the pleading stage, this generally requires some facts that

tend to show that policymakers were aware of similar unlawful conduct in the past, but failed to



                                                   3
    Case 3:21-cv-03733-FLW-TJB Document 7 Filed 08/25/21 Page 4 of 8 PageID: 77




take precautions against future violations, and that this failure, at least in part, led to the injuries

in question. See id.

         A Monell claim may also be premised on a municipality’s failure to train, supervise, and

discipline. To plead a claim based on failure to train (and/or supervise and/or discipline), a

plaintiff “must demonstrate that a city’s failure to train its employees ‘reflects a deliberate or

conscious choice.’” Estate of Roman, 914 F.3d at 798-800 (quoting Brown v. Muhlenberg

Township, 269 F.3d 205, 215 (3d Cir. 2001)). Deliberate indifference is plausibly pled by

showing that “(1) municipal policy makers know that employees will confront a particular

situation, (2) the situation involves a difficult choice or a history of employees mishandling, and

(3) the wrong choice by an employee will frequently cause deprivation of constitutional rights.”2

Id. at 798 (quoting Doe v. Luzerne County, 660 F.3d 169, 180 (3d Cir. 2011) (internal brackets

omitted)).

         Here, Plaintiff fails to state a claim against the County of Monmouth because there are

no allegations that a specific practice, policy, or custom of the County caused Plaintiff’s alleged

injuries. Nor are there any facts to suggest that Plaintiff’s alleged injuries were caused by a

failure to train and/or supervise. As such, the Court declines to construe Monell claims against

the County of Monmouth because they would be subject to dismissal without prejudice for

failure to state a claim for relief.



2
 In some instances, “the need for training can be said to be so obvious, that failure to do so could
properly be characterized as deliberate indifference to constitutional rights even without a pattern
of constitutional violations.” Thomas v. Cumberland County, 749 F.3d 217, 223 (3d Cir. 2014)
(citing City of Canton, Ohio, 489 U.S. at 390 n. 10). “Liability in single-incident cases depends
on ‘[t]he likelihood that the situation will recur and the predictability that an officer lacking
specific tools to handle that situation will violate citizens’ rights.’” Id. at 223-24 (quoting Bd. of
Cty. Com’rs of Bryan Cty. v. Brown, 520 U.S. 397, 409 (1997)).


                                                    4
 Case 3:21-cv-03733-FLW-TJB Document 7 Filed 08/25/21 Page 5 of 8 PageID: 78




        It is possible that Plaintiff is attempting to hold individual prison officials responsible for

his injuries. In the caption of his Complaint, Plaintiff lists only MCCI, but in the body of his

Complaint he mentions Officer Carmack, the corrections officer who allegedly told Plaintiff he

would be “kept separate” from the inmate who assaulted him. Plaintiff’s allegations, however,

do not state a claim for relief against Officer Carmack, as he would need to show that this

Defendant and/or other prison officers were deliberately indifferent to an excessive risk of harm.

See Colburn v. Upper Darby Twp., 946 F.2d 1017, 1024 (3d Cir. 1991) (explaining that the state

of mind requirement for prisoners’ claims—“deliberate indifference”—applies also to pretrial

detainees’ claims).

        “It is well established that merely negligent misconduct will not give rise to a claim under

§ 1983; the state defendant must act with a higher degree of intent.” Burton v. Kindle, 401 F.

App’x. 635, 637 (3d Cir. 2010) (County of Sacramento v. Lewis, 523 U.S. 833, 849 (1998)

(“[L]iability for negligently inflicted harm is categorically beneath the threshold of constitutional

due process.”). Thus, not “every injury suffered by one prisoner at the hands of another ...

translates into constitutional liability for prison officials responsible for the victim’s safety[,]”

and relief is limited to situations where the prison official demonstrated “deliberate indifference”

for the plaintiff’s health and safety. Farmer, 511 U.S. at 834. “‘Deliberate indifference’ is a

subjective standard whereby ‘the prison official-defendant must actually have known or been

aware of the excessive risk to inmate safety.’” Harvey v. Gloucester Cty. Jail, Civ. No. 18-1797,

2018 WL 4735738, at *3 (D.N.J. Oct. 2, 2018) (quoting Beers-Capitol v. Whetzel, 256 F.3d 120,

125 (3d Cir. 2001)). It is not enough that an officer “should have known of the risk,” the officer

must have had actual knowledge. See Beers Capitol, 256 F.3d at 133. A plaintiff may, however,




                                                   5
    Case 3:21-cv-03733-FLW-TJB Document 7 Filed 08/25/21 Page 6 of 8 PageID: 79




demonstrate that “a prison official knew of a substantial risk from the very fact that the risk was

obvious.” Farmer, 511 U.S. at 842.

         Here, Officer Carmack told Plaintiff that he would be separated from certain gang

members, but there are no facts to suggest that Officer Carmack knew the lock on the door was

broken and failed to fix it or that he was otherwise aware that Plaintiff faced an excessive risk of

harm but failed to take appropriate action. 3 As such, the Court also declines to construe failure

to protect claims against Defendant Carmack, as such claims would be dismissed without

prejudice for failure to state claim for relief.

         Having dismissed the Complaint with prejudice as to MCCI, the Court will

administratively terminate this matter. To the extent Plaintiff can cure the deficiencies in his

Complaint by asserting a Monell claim against Monmouth County or a failure to protect claim

against any individual prison officials, the Court will provide him with leave to submit an

amended Complaint within 45 days of the date of this Order. See Fletcher-Harlee Corp. v. Pote

Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007) (holding that in civil rights cases,

the Court must allow amendment, unless doing so would be inequitable or futile).

         Finally, on July 1, 2021, a new submission from Plaintiff was received by the Clerk of

the Court, and the Clerk of the Court docketed this submission as an Amended Complaint in this

action. See ECF No. 5. Upon review, however, this submission appears to be a new Complaint

about law library access that is unrelated to Plaintiff’s current failure to protect claims. See ECF

No. 5. At this time, the Court will direct the Clerk of the Court to docket the Complaint at ECF

No. 5 as a new civil action and strike it from this docket.



3
 Nor are there any facts to suggest that any other prison officials knew that Plaintiff faced an
excessive risk of harm and failed to take appropriate action.

                                                   6
 Case 3:21-cv-03733-FLW-TJB Document 7 Filed 08/25/21 Page 7 of 8 PageID: 80




        For the reasons explained in this Memorandum and Order, the Complaint is dismissed

with prejudice as to MCCI. Plaintiff may submit an Amended Complaint within 45 days to the

extent he can cure the deficiencies in his Complaint as to the County of Monmouth and/or

individual corrections officers.

        IT IS THEREFORE, on this 25th
                                 ___ day of August 2021,

        ORDERED that the Clerk of the Court shall mark this matter as OPEN; and it is further

        ORDERED that the Complaint (ECF No. 1) is dismissed WITH PREJUDICE as to

Monmouth County Correctional Institute; and it is further

        ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE this

action; and it is further

        ORDERED that within 45 days of the date of this Order, Plaintiff may submit an

Amended Complaint if he is able to state a claim for relief against the County of Monmouth

and/or or any individual corrections officers in connection with his failure to protect claim; and it

is further

        ORDERED that if Plaintiff does not submit an Amended Complaint within 45 days, this

dismissal will automatically convert to a dismissal with prejudice; and it is further

        ORDERED that the Clerk of the Court shall docket the Complaint at ECF No. 5 as a new

and separate civil action and send a copy of the docket information to Plaintiff at the address on

file; and it is further

        ORDERED that the Clerk of the Court shall strike ECF No. 5 from the docket in this

action; and it is further

        ORDERED that the Clerk of the Court shall send a copy of this Memorandum and Order

to Plaintiff at the address on file and CLOSE this matter accordingly.



                                                  7
Case 3:21-cv-03733-FLW-TJB Document 7 Filed 08/25/21 Page 8 of 8 PageID: 81




                                         _____________________
                                         Freda L. Wolfson
                                         U.S. Chief District Judge




                                     8
